PER CURIAM.
We direct that the fourth sentence in finding number two be stricken from the deputy commissioner’s compensation order which reads:
It is further my finding that in the event the claimant shall require a total knee replacement at some date in the future, the same would be solely for relief of the symptoms caused by the aggravation of his pre-existing condition, which symptoms are the direct result of the subject accident.
The order is otherwise affirmed.
McCORD, ROBERT P. SMITH, Jr. and ERVIN, JJ., concur.